Name: Commission Implementing Regulation (EU) 2018/557 of 9 April 2018 amending Implementing Regulation (EU) No 641/2014 as regards notification on the increase of the single area payment scheme ceiling as referred to in Article 36(4) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  EU finance;  cooperation policy
 Date Published: nan

 11.4.2018 EN Official Journal of the European Union L 93/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/557 of 9 April 2018 amending Implementing Regulation (EU) No 641/2014 as regards notification on the increase of the single area payment scheme ceiling as referred to in Article 36(4) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (1), and in particular Article 36(4) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 641/2014 (2) lays down rules for the application of Regulation (EU) No 1307/2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy. (2) Regulation (EU) No 1307/2013 was amended by Regulation (EU) 2017/2393 of the European Parliament and of the Council (3), which among other added in Article 36(4) of Regulation (EU) No 1307/2013 the possibility for Member States applying the single area payment scheme to increase their single area payment scheme ceiling. (3) In the light of the changes made in Article 36(4) of Regulation (EU) No 1307/2013, it is necessary to lay down rules on the notification of the increase of the single area payment scheme ceiling. (4) Implementing Regulation (EU) No 641/2014 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) No 641/2014 In Implementing Regulation (EU) No 641/2014 the following Article 16a is inserted: Article 16a Notification on the increase of the single area payment scheme ceiling as referred to in Article 36(4) of Regulation (EU) No 1307/2013 Where a Member State notifies the Commission of its decisions pursuant to Article 36(4) of Regulation (EU) No 1307/2013, the information to be submitted to the Commission shall consist in percentages of the annual national ceilings set out in Annex II to that Regulation after deduction of the amount resulting from the application of Article 47(1) of that Regulation for each calendar year from 2018 until 2020.. Article 2 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 608. (2) Commission Implementing Regulation (EU) No 641/2014 of 16 June 2014 laying down rules for the application of Regulation (EU) No 1307/2013 of the European Parliament and of the Council establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy (OJ L 181, 20.6.2014, p. 74). (3) Regulation (EU) 2017/2393 of the European Parliament and of the Council of 13 December 2017 amending Regulations (EU) No 1305/2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), (EU) No 1306/2013 on the financing, management and monitoring of the common agricultural policy, (EU) No 1307/2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy, (EU) No 1308/2013 establishing a common organisation of the markets in agricultural products and (EU) No 652/2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material (OJ L 350, 29.12.2017, p. 15).